   Case: 1:16-cv-07145 Document #: 146 Filed: 01/22/20 Page 1 of 3 PageID #:5857




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re Stericycle, Inc. Securities Litigation           Civ. A. No. 1:16-cv-07145

                                                       Hon. Andrea R. Wood

                                                       CLASS ACTION

                                                       ECF CASE


            NOTICE OF RECENT AUTHORITY IN FURTHER SUPPORT
           OF LEAD COUNSEL’S MOTION FOR AWARD OF ATTORNEYS’
             FEES AND REIMBURSEMENT OF LITIGATION EXPENSES

       Lead Plaintiffs the Public Employees’ Retirement System of Mississippi (“MissPERS”)

and the Arkansas Teacher Retirement System (“ATRS”), by their undersigned counsel,

respectfully notify the Court of a recent decision by the U.S. District Court of the Northern District

of Georgia, In re: Equifax Inc. Customer Data Security Breach Litigation, Case No. 17-md-2800

(N.D. Ga. Jan. 13, 2020) (“Equifax”), a copy of which is attached as Exhibit A.

       In Equifax, Judge Thrash approved the settlement of claims arising out of Equifax’s 2017

data breach that impacted approximately 147 million Americans. The settlement—which the court

described as “the largest and most comprehensive recovery in a data breach case in U.S. history

by several orders of magnitude”—provided for $380.5 million in cash; up to an additional $125

million if needed to satisfy certain out of pocket losses; and potentially $2 billion more if all 147

million class members sign up for credit monitoring. Ex. A at 5, 15.

       In approving the settlement and award of attorneys’ fees, the court addressed and squarely

rejected numerous objections by Theodore Frank, the attorney who represents the objector to Lead

Counsel’s motion for attorneys’ fees here:
   Case: 1:16-cv-07145 Document #: 146 Filed: 01/22/20 Page 2 of 3 PageID #:5858




              The court chastised Frank for using a misleading website to gin up purported
               objections to the Equifax settlement. Id. at 114. The website used “inflammatory
               language” and “false and misleading statements about the settlement,” including
               the false assertion that only $31 million was available to pay claims. Id. at 37. The
               court held that “[t]hese actions are improper and further support a finding that
               Frank’s objection is not motivated to serve the interests of the class.” Id. at 114;

              The court also rejected Frank’s misguided proposal that the court split the class into
               subclasses specific to each state, because it would have required “at least 34
               separate teams of lawyers,” an “incredibly time consuming” appointment process
               and a “staggering” duplication of efforts. Id. at 55. Indeed, the court recognized
               that Frank’s proposal would likely “lead to no settlement (and possibly no recovery
               at all)” (id. at 62 n.30)—further demonstrating that Frank is motivated by an anti-
               class action bias rather than the best interests of the class; and

              The court rejected Frank’s proposal that the court award only 10% in attorneys’
               fees, and approved the requested 20.36% fee instead. The court held that Frank had
               “unreasonably and erroneously” discounted the significant risk the plaintiffs faced,
               and had improperly discounted all of the settlement benefits except the $380.5
               million fund. Id. at 94, 95. The court added that, even if it considered only $310
               million of the recovery in its fee analysis, a 25% fee would still be justified—the
               same percentage that Plaintiffs request here. Id. at 96.

       As Judge Thrash held in Equifax, Frank is a “serial objector” motivated by ideology with

a long history of making baseless objections to meritorious settlements.

       Here, as Judge Tharp’s recent holding in Boeing demonstrates (see Plaintiffs’ prior Notice

of Recent Authority dated November 19, 2019, Dkt. No. 144), Frank’s objections to Plaintiffs’

attorneys’ fees lack merit, and Lead Counsel’s Motion for an Award of Attorneys’ Fees and

Reimbursement of Litigation Expenses (Dkt. No. 116) should be granted in full.


DATED: January 22, 2020                           Respectfully submitted,
                                                     /s/ John C. Browne
                                                     BERNSTEIN LITOWITZ BERGER
                                                       & GROSSMANN LLP
                                                     John C. Browne (admitted pro hac vice)
                                                     Adam H. Wierzbowski (admitted pro hac vice)
                                                     Julia K. Tebor (admitted pro hac vice)
                                                     1251 Avenue of the Americas


                                                 2
Case: 1:16-cv-07145 Document #: 146 Filed: 01/22/20 Page 3 of 3 PageID #:5859




                                         New York, NY 10020
                                         Telephone: (212) 554-1400
                                         Facsimile: (212) 554-1444
                                         Email: JohnB@blbglaw.com
                                         Email: Adam@blbglaw.com
                                         Email: Julia.Tebor@blbglaw.com

                                         BERNSTEIN LITOWITZ BERGER
                                           & GROSSMANN LLP
                                         Avi Josefson
                                         875 North Michigan Avenue, Suite 3100
                                         Chicago, IL 60611
                                         Telephone: (312) 373-3880
                                         Facsimile: (312) 794-7801
                                         Email: Avi@blbglaw.com

                                         Lead Counsel for Lead Plaintiffs




                                     3
